Exhibit BYLAWS OF DYNEX CAPITAL, INC., a Virginia corporation Amended and Restated as of March 26, 2008 TABLE OF CONTENTS Page No. ARTICLE IOffices and Fiscal Year SECTION 1.01 Principal Office 1 SECTION 1.02 Other Offices 1 SECTION 1.03 Fiscal Year 1 ARTICLE II Meetings of Shareholders SECTION 2.01 Places of Meeting 1 SECTION 2.02 Annual Meetings 1 SECTION 2.03 Special Meetings 1 SECTION 2.04 Notice of Meetings 2 SECTION 2.05 Quorum, Manner of Acting and Adjournment 2 SECTION 2.06 Organization 3 SECTION 2.07 Voting 3 SECTION 2.08 Voting Lists 4 SECTION 2.09 Judges of Election 4 SECTION 2.10 Determination of Shareholders of Record 5 SECTION 2.11 Consent of Shareholders in Lieu of Meeting 5 SECTION 2.12 Order of Business 5 ARTICLE III Board of Directors SECTION 3.01 Powers 7 SECTION 3.02 Number, Election and Term 7 SECTION 3.03 Vacancies 9 SECTION 3.04 Resignations 10 SECTION 3.05 Removal 10 SECTION 3.06 Committees of the Board 10 SECTION 3.07 Meetings of the Board of Directors 11 SECTION 3.08 Quorum and Voting 12 SECTION 3.09 Organization 13 SECTION 3.10 Meeting by Conference Telephone 13 SECTION 3.11 Action Without Meeting 13 SECTION 3.12 Compensation of Directors 13 SECTION 3.13 Investment Policies 13 i Page No. ARTICLE IV Notice - Waivers - Meetings SECTION 4.01 What Constitutes Notice 14 SECTION 4.02 Waiver of Notice 14 ARTICLE V Officers SECTION 5.01 Number, Qualifications and Designation 15 SECTION 5.02 Election and Term of Office 15 SECTION 5.03 Subordinate Officers, Committees and Agents 15 SECTION 5.04 Resignations 15 SECTION 5.05 Removal 15 SECTION 5.06 Vacancies 16 SECTION 5.07 General Powers 16 SECTION 5.08 The Chairman and Vice Chairman of the Board 16 SECTION 5.09 The President 16 SECTION 5.10 The Vice Presidents 16 SECTION 5.11 The Secretary 16 SECTION 5.12 The Treasurer 17 SECTION 5.13 Officers’ Bonds 17 SECTION 5.14 Salaries 17 ARTICLE VI Capital Stock SECTION 6.01 Shares of Stock 17 SECTION 6.02 Stolen, Lost or Destroyed Certificates 19 SECTION 6.03 Transfer Agents and Registrars 20 SECTION 6.04 Transfer of Stock 20 SECTION 6.05 Registered Shareholders 21 SECTION 6.06 Regulations 21 ARTICLE VII Miscellaneous SECTION 7.01 Corporate Seal 21 SECTION 7.02 Checks 21 SECTION 7.03 Contracts 21 SECTION 7.04 Deposits 21 SECTION 7.05 Reports 22 SECTION 7.06 Corporate Records 22 SECTION 7.07 Amendment of Bylaws 22 ii ARTICLE I Offices and Fiscal Year SECTION Principal Office. The principal office of the Corporation shall be located at 4551 Cox Road, Suite 300, Glen Allen, Virginia 23060, until otherwise established by a vote of a majority of the Board of Directors. SECTION 1.02 Other Offices. The Corporation also may have offices at such places within or without the Commonwealth of Virginia as the Board of Directors may from time to time designate or the business of the Corporation may require. SECTION Fiscal Year. The fiscal year of the Corporation shall begin on the first day of January and end on the 31st day of December. ARTICLE II Meetings of Shareholders SECTION 2.01Places of Meeting.
